Citation Nr: 1750248	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  09-37 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss prior to March 20, 2017, and to a rating in excess of 40 percent thereafter.

(The issues of entitlement to a higher initial rating for lumbar intervertebral disc syndrome, as well as entitlement to a total rating based upon individual unemployability, are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Robert Brown, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muscogee Oklahoma.  

A brief description of the procedural history is warranted.  In this regard, in a February 2011 rating decision, the RO granted service connection for right ear hearing loss and assigned an initial noncompensable rating, effective December 21, 2007, the date of the Veteran's claim for service connection for bilateral hearing loss.  Service connection for left ear hearing loss was denied.  

The Veteran appealed, and, in an April 2009 rating decision, the RO continued an initial, noncompensable rating for the Veteran's service-connected right ear hearing loss and continued to deny service connection for left ear hearing loss.  

In October 2011, the Veteran and his wife testified during a Board video-conference hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

In August 2012, the Board remanded the claims for an initial, compensable rating for right ear hearing loss and for service connection for left ear hearing loss to the agency of original jurisdiction (AOJ) for further evidentiary development.  After accomplishing further action, the AOJ continued to deny the claims (as reflected in an October 2013 supplemental statement of the case (SSOC)).

In May 2014, the Veteran testified during a Board video-conference hearing before a second VLJ.  A transcript of that hearing is of record.

The Board notes that VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c) (2014); 38 C.F.R. § 20.707 (2017).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C. § 7102(a) (2014).  Thus, when an appellant has had appellate hearings before two VLJs on one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is ready for appellate review.   In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.

Here, during the May 2014 hearing, the VLJ explained that the Veteran had previously provided testimony as to the matters of an initial compensable rating for right ear hearing loss and of service connection for left ear hearing loss before a different VLJ, and that those matters would therefore be the subject of a panel decision.  The Veteran's attorney further indicated that the Veteran was satisfied with having only two hearings as to those matters.  Therefore, the Veteran is considered to have waived his right to a third hearing pursuant to Arneson.

In a September 2014 panel decision, the Board granted service connection for a thyroid disorder, and again remanded the claims for an initial, compensable rating for right ear hearing loss and for service connection for left ear hearing loss to the AOJ for further evidentiary development.  

In a June 2016 rating decision, the AOJ granted the Veteran's claim for service connection for left ear hearing loss, effective December 21, 2007 (the identified date of claim).  This action resolved the claim for service connection.  In addition, the right and left ear hearing loss were then evaluated as bilateral hearing loss, and an initial 10 percent rating was assigned, effective December 21, 2007 (the effective date of the awards of service connection for right and left ear hearing loss).  However, as higher ratings for bilateral hearing loss were available, and because the Veteran is presumed to seek the maximum available benefit, the claim for higher rating remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Subsequently, in a June 2016 SSOC, the AOJ continued the initial 10 percent rating for the Veteran's service-connected bilateral hearing loss.  

The claim thus returned to the Board in December 2016.  At that time, the Board noted that the acting VLJ who provided the third signature for the September 2014 remand was no longer employed by VA and thus designated another VLJ as the third panel member.  The December 2016 panel decision remanded the issue of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss for further development.  

In a June 2017 rating decision, the RO granted an increased 40 percent rating for the bilateral hearing loss, effective from March 20, 2017, the date of the most recent VA audiometric evaluation.  A simultaneously issued SSOC continued to deny an initial rating in excess of 10 percent prior to March 20, 2017, and also denied an evaluation in excess of 40 percent from March 20, 2017, forward.  

The issue has thus returned to the Board and is as reflected on the title page.  


FINDING OF FACT

Affording the Veteran the Veteran the benefit of the doubt, throughout the entire appellate period, the Veteran's bilateral hearing loss was manifested by a puretone threshold average of 79 dB in the right ear, at its highest, and 84 dB in the left ear, at its highest, with puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz of 55 decibels or more and speech discrimination scores of 88 percent in the right ear, at its lowest, and 62 percent in the left ear, at its lowest.


CONCLUSIONS OF LAW

1.  Prior to March 20, 2017, the criteria are met for a rating of 40 percent, but not higher, for bilateral hearing loss.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).  

2.  From March 20, 2017 forward, the criteria for a rating in excess of 40 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102 (2017).  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2017).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a rating decision granting service connection with respect to the initial evaluation assigned the disability at issue, VA assesses the level of disability from the effective date of service connection.  Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2017).  

The Veteran's service-connected bilateral hearing loss is assigned an initial rating of 10 percent prior to March 20, 2017, and a 40 percent rating from March 10, 2017 forward, under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).  In evaluating service-connected hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests using the Maryland CNC word list, in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85, DC 6100.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  See id.  

VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Id.  Table VI in 38 C.F.R. § 4.85 is then used to determine the numeric designation of hearing impairment based on the puretone threshold average derived from the audiometry test, and from the results of the speech discrimination test.  The horizontal rows in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See id.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  Id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row corresponding to the percentage of discrimination and the vertical column corresponding to the puretone decibel loss.  Id.  

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id.

Turning to the evidence of record, the February 2008 VA audiological evaluation shows a puretone threshold average of 54 decibels (dB) in the right ear and 61 dB in the left ear.  See February 2008 VA Contract Compensation and Pension (C&P) Audio Examination Report (reflecting puretone thresholds of 40 dB at 1000 Hertz, 50 dB at 2000 Hertz, 60 dB at 3000 Hertz, and 65 dB at 4000 Hertz in the right ear; and 50 dB at 1000 Hertz, 60 dB at 2000 Hertz, 70 dB at 3000 Hertz, and 65 dB at 4000 Hertz in the left ear).  Speech discrimination scores using the Maryland CNC word list were 94 percent in the right ear and 68 percent in the left ear.  

A February 2009 private audiogram submitted by the Veteran shows a puretone threshold average of 68.75 dB in the right ear and 81.25 dB in the left ear.  See February 2009 Hearing Solutions Audiologic Evaluation (reflecting puretone thresholds of 60 dB at 1000 Hertz, 60 dB at 2000 Hertz, 70 dB at 3000 Hertz, and 85 dB at 4000 Hertz in the right ear; and 75 dB at 1000 Hertz, 75 dB at 2000 Hertz, 85 dB at 3000 Hertz, and 90 dB at 4000 Hertz in the left ear).  See also Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (holding that the Board, as a fact finder, is able to interpret audiometric data presented in a graphical format in private audiological examinations).  Speech discrimination scores using the Maryland CNC word list were 40 percent in the right ear and 50 percent in the left ear.  See id.  However, the audiologist performing the examination indicated that the Veteran's speech recognition scores were unreliable, as they were potentially impacted by the Veteran's "reported permanent memory loss from his stroke."  As such, and in light of the extensive audiologic testing dated throughout the appellate period showing consistent bilateral speech recognition scores at a much higher level, the Board finds that the February 2009 speech recognition scores do not accurately reflect the level of severity of the Veteran's auditory dysfunction and thus cannot be used in evaluating the Veteran's bilateral hearing loss.  

The June 2009 VA audiological evaluation shows a puretone threshold average of 57.5 dB in the right ear and 40 dB in the left ear.  See June 2009 VA C&P Audio Examination Report (reflecting puretone thresholds of 45 dB at 1000 Hertz, 55 dB at 2000 Hertz, 65 dB at 3000 Hertz, and 65 dB at 4000 Hertz in the right ear; and 25 dB at 1000 Hertz, 25 dB at 2000 Hertz, 45 dB at 3000 Hertz, and 65 dB at 4000 Hertz in the left ear).  Speech discrimination scores using the Maryland CNC word list were 92 percent in the right ear and 80 percent in the left ear.  

A July 2009 VA audiology record reflects a puretone threshold average of 41.25 dB in the right ear and 67.5 dB in the left ear.  See July 2009 VA Audiogram Consultation Note (listing puretone thresholds of 35 dB at 1000 Hertz, 25 dB at 2000 Hertz, 45 dB at 3000 Hertz, and 60 dB at 4000 Hertz in the right ear; and 60 dB at 1000 Hertz, 65 dB at 2000 Hertz, 70 dB at 3000 Hertz, and 75 dB at 4000 Hertz in the left ear).  Speech discrimination scores were obtained using the Northwestern University Auditory Test No. 6 (NU-6).  See id (reflecting scores of 96 percent on the right and 68 percent on the left).  Because 38 C.F.R. § 4.85 requires that audiometric testing be performed using a specific controlled speech discrimination test, the Maryland CNC, as discussed above, the speech recognition scores contained in the July 2009 VA audiometric report cannot be used in evaluating the Veteran's bilateral hearing loss.  See 38 C.F.R. § 4.85.


The September 2012 VA audiological evaluation shows a puretone threshold average of 42 dB in the right ear and 60 dB in the left ear.  See September 2012 Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ) (reflecting puretone thresholds of 25 dB at 1000 Hertz, 25 dB at 2000 Hertz, 55 dB at 3000 Hertz, and 65 dB at 4000 Hertz in the right ear; and 45 dB at 1000 Hertz, 55 dB at 2000 Hertz, 70 dB at 3000 Hertz, and 70 dB at 4000 Hertz in the left ear).  Speech discrimination scores using the Maryland CNC word list were 88 percent in the right ear and 84 percent in the left ear.  

The January 2016 VA audiological evaluation shows a puretone threshold average of 67.5 dB in the right ear and 77.5 dB in the left ear.  See June 2016 VA Hearing Loss and Tinnitus DBQ (reflecting puretone thresholds of 50 dB at 1000 Hertz, 55 dB at 2000 Hertz, 85 dB at 3000 Hertz, and 80 dB at 4000 Hertz in the right ear; and 70 dB at 1000 Hertz, 75 dB at 2000 Hertz, 80 dB at 3000 Hertz, and 85 dB at 4000 Hertz in the left ear).  Speech discrimination scores using the Maryland CNC word list were 94 percent in the right ear and 62 percent in the left ear.  

Finally, the March 2017 VA audiological examination reflects a puretone threshold average of 79 decibels (dB) in the right ear and 84 dB in the left ear.  See March 2017 Hearing Loss and Tinnitus DBQ (reflecting puretone thresholds of 70 dB at 1000 Hertz, 75 dB at 2000 Hertz, 80 dB at 3000 Hertz, and 90 dB at 4000 Hertz in the right ear; and 75 dB at 1000 Hertz, 75 dB at 2000 Hertz, 95 dB at 3000 Hertz, and 90 dB at 4000 Hertz in the left ear).  Speech discrimination scores using the Maryland CNC word list were 94 percent in the right ear and 84 percent in the left ear.

Although there is evidence of record indicating that the Veteran's hearing loss progressively worsening, the Board notes that the results of his audiometric and speech recognition testing reflect significant fluctuations during the appellate period such that a staged rating is inappropriate.  See Fenderson, 12 Vet. App. at 125.  Specifically, rather than attempting to reconcile these discrepancies or determine whether there have been actual fluctuations in the Veteran's hearing loss disability during the appellate period to warrant staging, the Board will resolve doubt in favor of the Veteran and assume that these are normal variances based on such factors as how the test was administered.

Additionally, assuming these disparate results reflect differences in how the testing was administered, the Board is unable at this stage to pinpoint which results more accurately capture the Veteran's actual hearing acuity.  Accordingly, affording the Veteran the benefit of the doubt, the Board will proceed with its analysis applying the results most favorable to the Veteran, namely the worst puretone threshold results and the worst speech recognition scores, to the entire appellate period.  However, as noted above, the Board is excluding the Veteran's speech recognition scores obtained by the private audiologist in February 2009 from its analysis, as the evaluating audiologist indicated that those scores are not reflective of the Veteran's level of hearing loss and because the scores differ drastically from the other evaluations of record.  

Thus, for purposes of applying the data to Table VI in 38 C.F.R. § 4.85, the Board will use the puretone averages from the Veteran's March 2017 VA audiometric evaluation, 79 dB on the right and 84 dB on the left.  Additionally, his speech recognition testing results of 88 percent on the right (from the September 2012 VA examination report) and 62 percent on the left (from the January 2016 VA audiological evaluation) will be used.  With respect to the right ear, the point where a puretone threshold average of 79 dB (the highest of record during the pendency of this claim) intersects with a speech discrimination score of 88 percent (the lowest of record) yields a numeric designation of III.  With respect to the left ear, the point where a puretone threshold average of 84 dB (the highest of record) intersects with a speech discrimination score of 62 percent (the lowest of record) yields a numeric designation of VIII.  The point where designations IV and III (as derived from Table VI) intersect on Table VII yields a 20 percent rating under DC 6100.  See 38 C.F.R. § 4.85.


VA regulation also includes two provisions for evaluating certain patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning experienced by those with these types of patterns.  See 64 Fed. Reg. 25203 (May 11, 1999).  Under 38 C.F.R. § 4.86(a) (2017), if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation will be based either on Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in a higher evaluation.  Each ear will be evaluated separately.  Id.  This provision corrects for the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa under 38 C.F.R. § 4.85, whichever results in the higher Roman numeral, and that numeral will then be elevated to the next higher numeral.  This provision accounts for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, as a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  See 64 Fed. Reg. 25209 (May 11, 1999).  

Because the VA audiometric testing of record reflects bilateral puretone thresholds at or above 55 decibels at each of the relevant frequencies for rating purposes on private audiological evaluation in February 2009 and on VA audiological evaluation in March 2017, subsection 4.86a applies.  Applying the highest puretone threshold averages from the audiograms of record, (so 79 dB on the right and 84 dB on the left) to Table VIa yields numeric designations of VII on the right and VIII on the left.  The point where designations VII and VIII (as derived from Table VIa) intersect on Table VII yields a 40 percent rating under DC 6100.  See 38 C.F.R. §§ 4.85, 4.86.  As this 40 percent rating is higher than the 20 percent rating resulting from application of Table VI, the Veteran's bilateral hearing loss will be rated as 40 percent using Table VIa.  See id.  

The Board has considered the functional impairment caused by the Veteran's hearing loss disability.  In this regard, the Veteran has asserted in multiple submissions throughout the pendency of this claim that his hearing loss is substantially more disabling than reflected by the audiometric testing performed in a controlled setting.  He maintains that his hearing loss affects his quality of life, including his ability to engage in conversation, hear in public or crowded spaces, and hear in the presence of background noise.  See, e.g., October 2011 and May 2014 Board Hearing Testimony; February 2008 VA Contract C&P Audio Examination Report; June 2009 VA C&P Audio Examination Report; February 2009 Hearing Solutions Audiologic Evaluation; September 2012 Hearing Loss and Tinnitus DBQ; June 2016 VA Hearing Loss and Tinnitus DBQ; March 2017 Hearing Loss and Tinnitus DBQ.

Nevertheless, these challenges associated with his hearing loss, as he related, are contemplated by the rating criteria, which are meant to take into account the average impairment resulting from service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (holding that "when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria" because such effects "are precisely the effects that VA's audiometric tests are designed to measure").  

The functional impairment he has described does not establish entitlement to a rating higher than the 40 percent rating herein assigned, absent audiometric and speech discrimination scores showing that his hearing loss has met the schedular criteria for a greater level of compensation.  See 38 C.F.R. §§ 4.85, 4.86; Lendenmann, 3 Vet. App. at 349.  

Moreover, because there is no evidence showing that his hearing loss has satisfied the criteria for a rating in excess of 40 percent at any point during the appellate period, staging is not warranted.  See Fenderson, 12 Vet. App. at 125.

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette, 28 Vet. App. at 369-70 (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, resolving all doubt in favor of the Veteran, the Board finds that, for the appellate period prior to March 20, 2017, the criteria for an initial schedular rating of 40 percent for the Veteran's service-connected bilateral hearing loss have been met.  See 38 U.S.C. § 5107(b) (2014); 38 C.F.R. §§ 3.102, 4.3 (2017); See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, the evidence reflects that Veteran's bilateral hearing loss has not met or more nearly approximated the criteria for a rating in excess of 40 percent at any point during the pendency of this claim.  












(CONTINUED ON NEXT PAGE)


Accordingly, for the entire appellate period, the preponderance of the evidence weighs against entitlement to a rating in excess of the 40 percent rating already assigned.  See id.  


ORDER

An initial evaluation of 40 percent, and no higher, for bilateral hearing loss prior to March 20, 2017, is granted, subject to the statutes and regulations governing the payment of VA compensation.

An evaluation in excess of 40 percent for bilateral hearing loss from March 20, 2017, forward is denied.






___________________________
P. M. DILORENZO
Veterans Law Judge, 
Board of Veterans' Appeals
___________________________
JAMES L. MARCH
Veterans Law Judge, 
Board of Veterans' Appeals





___________________________
JACQUELINE E. MONROE
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


